DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed July 15, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 101 rejections previously set forth in the Non-Final Office Action mailed April 15, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-10, 12-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Giles et al. (US 20160092858 A1; hereinafter Giles) in view of Jones (US 20190180310 A1; hereinafter Jones), and in further view of Csinger et al. (US 2011/0270751 A1; already of record in IDS; hereinafter Csinger).
With respect to claims 1, 10, and 16:
Giles teaches A system for securely providing a credential, the system comprising: (See at least Giles: Abstract)
one or more memories; and (See at least Giles: [0020]-[0021] & [0081])
one or more processors, communicatively coupled to the one or more memories, configured to: (See at least Giles: [0020]-[0021] & [0081])
A method for securely providing a credential, comprising: (See at least Giles: Abstract)
A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: (See at least Giles: Abstract; [0007])
one or more instructions that, when executed by one or more processors, cause the one or more processors to:... (See at least Giles: [0020]-[0021] & [0081])
receive, from the user device and based on registering with the contactless transaction service, an electronic message that includes a request to initiate a contactless transaction associated with the contactless transaction service, (By disclosing, once it is determined that a credential is to be provisioned on device 100, it may be requested (e.g., by financial institution subsystem 350, by commercial entity subsystem 400, and/or by a user of device 100) that a virtual credential be generated, linked to the actual credential, and provisioned on device 100 instead of the actual credential. In addition, the commerce credential of a specific payment card may be provisioned on electronic device 100 (e.g., as a credential of a credential supplemental security domain of NFC component 120, as described below) by issuing bank subsystem 370 for use in a commerce credential data communication (e.g., a contactless proximity-based communication 5 and/or an online-based communication 670) with merchant subsystem 200. See at least Giles: [0045], [0022], [0038], [0050] & [0064])
wherein the electronic message includes a first unique identifier that is associated with a specific terminal device operated by an entity; (By disclosing, the commerce credential of a specific payment card may be provisioned on electronic device 100 by issuing bank subsystem 370 for use in a commerce credential data communication with merchant subsystem 200. Therefore, it is obvious that the message includes the unique identifier associated with the specific terminal device. See at least Giles: [0022], [0047] & [0050])
generate, based on authenticating the electronic message and based on the first unique identifier, a virtual credential that is associated with the specific terminal device, (As stated above, and by further disclosing, once it is determined that a credential is to be provisioned on device 100, it may be requested (e.g., by financial institution subsystem 350, by commercial entity subsystem 400, and/or by a user of device 100) that a virtual credential be generated, linked to the actual credential (primary credential), and provisioned on device 100 instead of the actual credential. In addition, step 611 of process 600 may also include receiving intent and authentication by a user of device 100 to utilize a specific credential for carrying out a financial transaction. See at least Giles: [0045], [0047], [0050] & [0058])
wherein the virtual credential is associated with a payment account associated with the user device, and (By disclosing, a “virtual” credential or virtual PAN or device PAN (“D-PAN”) may be provisioned on device 100 rather than the user's “actual” credential or actual PAN or finding PAN (“F-PAN”). See at least Giles: [0045])
wherein the virtual credential is valid only for the entity; (By disclosing, merchant subsystem 200 may verify that a signature property of the received data is valid and that commercial entity subsystem 400 is the signer of that signature. See at least Giles: [0067])
identify, based on the first unique identifier included in the electronic message, the specific terminal device; and (By disclosing, the merchant context data communicated from merchant subsystem 200 directly to device 100 (e.g., via path 15 or via a bi-directional path along which data 5 may also be communicated) and/or via location subsystem 170 (e.g., via paths 93 and 95) may include a merchant identifier that may identify the particular merchant sending the data. See at least Giles: [0038])
transmit, based on identifying the terminal device, information associated with the virtual credential to the specific terminal device, (By disclosing, a virtual credential is utilized by device 100 for a financial transaction with merchant subsystem 200 (e.g., after being provisioned on device 100). See at least Giles: [0045])
wherein transmitting the virtual credential causes authorization of the contactless transaction. (By disclosing, anytime a virtual credential is utilized by device 100 for a financial transaction with merchant subsystem 200 (e.g., after being provisioned on device 100), payment network subsystem 360 may receive an authorization request indicative of that virtual credential (e.g., as data 674 of FIG. 1A) and may conduct an analysis of that authorization request in light of the actual credential. See at least Giles: [0045])
	However, Giles does not teach ...register, based on communication from a user device, the user device with a contactless transaction service, and ...a virtual credential that is associated with the specific terminal device.
	Jones, directed to method, system, and computer program product for communicating loyalty program identification data and thus in the same field of endeavor, teaches 
	...a virtual credential that is associated with the specific terminal device, (By disclosing, a merchant bound token may include a token that is configured to allow for a payment transaction to be conducted only (e.g., exclusively) with the merchant associated with the token… a device bound token may include a token that is configured to allow for a payment transaction to be conducted only (e.g., exclusively) with the device (e.g., a customer device) associated with the token. See at least Jones: [0042] & [0088])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation of payment credential to be used based on merchant information teachings of Giles to incorporate the method, system, and computer program product for communicating loyalty program identification data teachings of Jones for the benefit of a token that may be used as a substitute or replacement identifier for an original account identifier. (See at least Jones: [0041]-[0042])
However, Giles and Jones do not teach ...register, based on communication from a user device, the user device with a contactless transaction service.
Csinger, directed to electronic commerce system and system and method for establishing a trusted session and thus in the same field of endeavor, teaches 
...register, based on communication from a user device, the user device with a contactless transaction service; (By disclosing, the system is improved by enabling a mobile device that has been registered with a user to lock a session ID to a given authenticated identity. See at least Csinger: [0094])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Giles and Jones to incorporate the electronic commerce system and system and method for establishing a trusted session teachings of Csinger for the benefit of providing credentials for the transaction. (See at least Csinger: Abstract)
With respect to claims 3, 12, and 18:
Giles, Jones, and Csinger teach the system of claim 1, the method of claim 10, and the non-transitory computer-readable medium of claim 16, as stated above.
Giles further teaches wherein the request includes a value to associate with the virtual credential, and wherein the virtual credential is valid only for the value indicated in the request. (By disclosing, a virtual credential be generated, linked to the actual credential, and provisioned on device 100 instead of the actual credential. See at least Giles: [0045])
Furthermore, Jones, in the same field of endeavor, further teaches wherein the request includes a value to associate with the virtual credential, and wherein the virtual credential is valid only for the value indicated in the request. (By disclosing, the second transaction data may include a device-bound token assigned by token service provider system 112 to serve as a surrogate for an account identifier in payment transactions involving a customer associated with customer device 106 and/or may include a merchant-bound token assigned by token service provider system 112 to serve as a surrogate for an account identifier in payment transactions involving a merchant associated with merchant system 108. See at least Jones: [0094])
With respect to claims 5, 13, and 19:
Giles, Jones, and Csinger teach the system of claim 1, the method of claim 10, and the non-transitory computer-readable medium of claim 16, as stated above.
Giles further teaches wherein the virtual credential is one of multiple virtual credentials that are associated with a primary credential associated with a user of the user device. (By disclosing, multiple credentials may be provisioned on device 100 at one or multiple different instances of step 604, where different credentials may be associated with different payment network subsystems 360 and/or different issuing bank subsystems 370 of financial institution subsystem 350. See at least Giles: [0045])
With respect to claim 6:
Giles, Jones, and Csinger teach the system of claim 1, as stated above.
Giles further teaches wherein the one or more processors are further configured to: 
transmit, to the user device, a message that includes a prompt to validate an identity associated with a user of the user device, wherein the virtual credential is generated and the information associated with the virtual credential is transmitted to the specific terminal device based on receiving information to validate the identity associated with the user of the user device. (By disclosing, prompt 195 may be configured to prioritize or recommend certain credentials over other credentials based on suggestions that may be provided by data 656/660 from merchant subsystem 200. See at least Giles: [0051]-[0052] & [0058])
With respect to claim 8:
Giles, Jones, and Csinger teach the system of claim 1, as stated above.
Giles further teaches wherein the one or more processors are further configured to: 
receive information indicating that a transaction associated with the virtual credential has been processed, (As stated above with respect to claim 16, see at least Giles: [0066], [0071] & [0082])
wherein the transaction is associated with the contactless transaction; and (As stated above with respect to claim 1, see at least Giles: [0045])
associate the transaction with the primary credential based on the information indicating that the transaction associated with the virtual credential has been processed. (As stated above with respect to claim 16, see at least Giles: [0055])
With respect to claim 9:
Giles, Jones, and Csinger teach the system of claim 1, as stated above.
Giles further teaches wherein the one or more processors are further configured to: 
receive information indicating that a transaction associated with the virtual credential has been processed, (As stated above with respect to claim 8, see at least Giles: [0066], [0071] & [0082])
wherein the transaction is associated with the contactless transaction; and (As stated above with respect to claim 1, see at least Giles: [0045])
transmit, to the user device, a message to confirm that the transaction has been processed. (By disclosing, after such a transaction has been executed at step 510, process 500 may include merchant subsystem 200 confirming that execution to electronic device 100 at step 512. See at least Giles: [0040])
With respect to claim 15:
Giles, Jones, and Csinger teach the method of claim 10, as stated above.
Giles further teaches further comprising: 
receiving information indicating that a transaction associated with the virtual credential has been processed, (As stated above with respect to claim 8, see at least Giles: [0066], [0071] & [0082])
wherein the transaction is associated with the contactless transaction; (As stated above with respect to claim 1, see at least Giles: [0045])
associating the transaction with the primary credential based on the information indicating that the transaction associated with the virtual credential has been processed; and (As stated above with respect to claim 8, see at least Giles: [0055])
transmitting, to the user device, a message to confirm that the transaction has been processed. (As stated above with respect to claim 9, see at least Giles: [0040])
With respect to claim 17:
Giles, Jones, and Csinger teach the non-transitory computer-readable medium of claim 16, as stated above.
Giles further teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
transmit, to the user device, a message to confirm that the transaction has been processed. (As stated above with respect to claim 9, see at least Giles: [0040])
With respect to claim 20:
Giles, Jones, and Csinger teach the non-transitory computer-readable medium of claim 16, as stated above.
Giles further teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
transmit, to the user device, a message that includes a prompt to validate an identity associated with a user of the user device, wherein the one or more instructions cause the one or more processors to generate the virtual credential and transmit the information associated with the virtual credential to the specific terminal device based on receiving information to validate the identity associated with the user of the user device. (As stated above with respect to claim 10, see at least Giles: [0024], [0045] & [0047])
Claims 2, 7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Giles in view of Jones and in further view of Csinger, as applied to claims 1 and 10, in view of Khan et al. (US 20150095238 A1; hereinafter Khan).
With respect to claims 2 and 11:
Giles, Jones, and Csinger teach the system of claim 1 and the method of claim 10, as stated above.
Giles further teaches wherein the virtual credential is associated with a second unique identifier that includes at least one of: 
a telephone number associated with the user device, 
a serial number associated with the user device, or 
[an identifier that uniquely identifies the user device] on a wireless network. (By disclosing, Memory 104 may be fixedly embedded within electronic device 100… may store wireless connection information, subscription information (e.g., information that keeps track of podcasts or television shows or other media a user subscribes to), contact information (e.g., telephone numbers and e-mail addresses), calendar information, any other suitable data, or any combination thereof. See at least Giles: [0085])
However, Giles, Jones, and Csinger do not teach ...an identifier that uniquely identifies the user device.
Khan, directed to online payments using a secure element of an electronic device and thus in the same field of endeavor, teaches 
wherein the first unique identifier includes a telephone number associated with the user device, a serial number associated with the user device, or an identifier that uniquely identifies the user device on a wireless network. (By disclosing, certain additional information included in CE transaction data 774 (e.g., merchant identifier, price amount, currency type, electronic device identification, etc.) may also be used by commercial entity subsystem 400 (e.g., at step 726) for various reasons. See at least Khan: [0080] & [0103])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Giles, Jones, and Csinger to incorporate the online payments using a secure element of an electronic device teachings of Khan for the benefit of facilitating an online payment transaction using the accessed credit card information. (See at least Khan: paragraph(s) [0013])
With respect to claims 7 and 14:
Giles, Jones, and Csinger teach the system of claim 1 and the method of claim 10, as stated above.
Khan, in the same field of endeavor, further teaches 
wherein the information associated with the virtual credential includes a mailing address associated with a user of the user device. (By disclosing, if device transaction data 754 includes a request for default or initial shipping information to be used based on other information of device transaction data 754 (e.g., if merchant application 113 has no default or initial shipping information available), device application 103 may be configured to poll another portion of device 100 (e.g., an "address book" application of device 100 that may include shipping address information indicative of a user of device 100. See at least Khan: [0074]-[0075])
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Giles in view of Jones and in further view of Csinger, as applied to claim 1, in view of Joshi et al. (US 20160150078 A1; Joshi).
With respect to claim 4:
Giles, Jones, and Csinger teach the system of claim 1, as stated above.
Giles further teaches wherein the request includes a [text message] or an application program interface call from the user device associated with the first unique identifier. (By disclosing, an operating system or other application of device 100 (e.g., application 103, application 113, and/or application 143) may be configured to call specific application programming interfaces ("APIs") and an SMP broker component may be configured to process requests of those APIs and respond with data that may derive the user interface of device 100. See at least Giles: [0078])
However, Giles, Jones, and Csinger do not teach ...text message.
Joshi, directed to communication systems and methods and thus in the same field of endeavor, teaches 
wherein the request includes a text message... (By disclosing, a customer goes into a merchant to shop and decides to engage in a transaction with the merchant where financial information is exchanged between them in the store via their mobile devices using SMS/Texting, both connected to the communication engine 104. See at least Joshi: paragraph(s) [0096] & [0083])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Giles, Jones, and Csinger to incorporate the communication systems and methods teachings of Joshi for the benefit of facilitating SMS-based transactions between two parties. (See at least Joshi: paragraph(s) [0002])

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gleeson et al. (US 20200082427 A1) teaches payment and merchant loyalty based on customer identifiers, including that the customer is linked or registered, with the loyalty program links.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685   


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685